Name: Commission Regulation (EEC) No 2837/85 of 9 October 1985 re-establishing the levying of the customs duties applicable to certain automatic data-processing machines and units thereof falling within subheading 84.53 B of the Common Customs Tariff, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  information and information processing;  Asia and Oceania
 Date Published: nan

 11 . 10 . 85 Official Journal of the European Communities No L 269/ 19 COMMISSION REGULATION (EEC) No 2837/87 of 9 October 1985 re-establishing the levying of the customs duties applicable to certain automatic data-processing machines and units thereof falling within subheading 84.53 B of the Common Customs Tariff, originating in South Korea, to which the preferen ­ tial tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 14 October 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84 shall be re-establish on imports into the Community of the following products origi ­ nating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of certain automatic data ­ processing machines and units thereof, falling within subheading 84.53 B of the Common Customs Tariff the individual ceiling was fixed at 10 000 000 ECU ; whereas, on 7 October 1985, imports of these products into the Community originating in South Korea reached the ceiling in question after being charged thereagainst ; CCT heading No Description 84.53 (NIMEXE codes (84.53-20, 41 , 60, 70, 81 , 85, 89 , 91 , 98) Automatic data-processing machines and units thereof ; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1985. For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12. 1984, p. 1 .